Citation Nr: 0903814
Decision Date: 02/04/09	Archive Date: 03/12/09
 
DOCKET NO. 05-03 039                       DATE FEB 04 2009
 
On appeal from the Department of Veterans Affairs Regional Office in Jackson, Mississippi 

THE ISSUES 

1. Entitlement to an increased rating for adenocarcinoma of the prostate, status post radiation therapy, currently evaluated as 20 percent disabling effective December 1, 2003, and 40 percent disabling effective February 8, 2006, to include restoration of a 100 percent rating. 

2. Entitlement to an initial rating in excess of 10 percent for neuralgic testicular pain. 

3. Entitlement to an initial compensable rating in for erectile dysfunction. 

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

J. Smith, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from June 1969 to June 1971. 

The veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefits sought on appeal. 

FINDINGS OF FACT 

1. Service connection for residuals of prostate cancer was granted at a disability rating of 100 percent effective from March 12, 2002, by a May 2002 rating decision; this decision and the notice that accompanied it notified the veteran that he would be afforded a future examination to determine the severity of his service-connected adenocarcinoma of the prostate. 

2. The veteran underwent radiation therapy for his condition, and this treatment concluded in May 2002. 

3. In an April 2003 rating action, the RO proposed to reduce the veteran's disability rating for adenocarcinoma of the prostate to a 10 percent evaluation; following a wait period exceeding 60 days, this reduction was implemented in a September 2003 rating action, effective December 1, 2003. 

4. At the time of the reduction of the veteran's 100 percent disability evaluation for adenocarcinoma of the prostate, the competent evidence of record demonstrated clear improvement of that disability. 

- 2 - 

5. In a November 2004 rating decision, the evaluation for the veteran's adenocarcinoma of the prostate was increased to 20 percent, effective December I, 2003. 

6. In a May 2006 rating decision, the evaluation for the veteran's adenocarcinoma of the prostate was increased to 40 percent, effective February 8, 2006. 

7. From December 1, 2003 to February 8, 2006, the veteran's adenocarcinoma of the prostate was manifested by a voiding dysfunction that required the wearing of absorbent materials that were changed 2 to 4 times per day. 

8. Since February 8,2006, the veteran's adenocarcinoma of the prostate has not been manifested by a voiding dysfunction that requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day. 

9. The veteran's neuralgic testicular pain has been assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 8530. 

10. The veteran's erectile dysfunction is manifested by impotency without visible deformity of the penis; the veteran is currently in receipt of special monthly compensation based on loss of use of a creative organ. 

CONCLUSIONS OF LAW 

l. The reduction of the 100 percent rating for the veteran's status post adenocarcinoma of the prostate was-proper, and the requirements for restoration have not been met. 38 U.S.C.A. §§ 1114, 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1-4.14, 4.115b, Diagnostic Code 7528 (2007). 

2. From December 1, 2003 to February 8, 2006, the criteria for a 40 percent disability rating, but no higher, for the veteran's status post adenocarcinoma of the 

- 3 - 

prostate were met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.115b, Diagnostic Code 7528 (2007). 

3. Since February 8, 2006, the criteria for a rating in excess of 40 percent for the veteran's status post adenocarcinoma of the prostate have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.115b, Diagnostic Code 7528 (2007). 

4. There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for the veteran's neuralgic testicular pain. 38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.116, Diagnostic Code 7618 (2007). 

5. The criteria for an initial compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations. See 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. The assignment of a particular diagnostic code is dependent on the facts of a particular case. See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion. See Tedeschi v. Brown, 7 Vet. App. 411,414 (1995). 

Adenocarcinoma of the Prostate 

The veteran in this case was diagnosed with prostate cancer in 2002 and he filed a claim for service connection for this condition in March 2002. In a May 2002 

- 4 - 

rating decision, the veteran was awarded service connection for prostate adenocarcinoma. He was assigned a 100 percent rating under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system effective March 12, 2002, the date of his claim, as his condition was in a state of active malignancy. Pursuant to the terms of DC 7528, the May 2002 rating decision advised the veteran that six months after the conclusion of treatment for his prostate cancer, a new VA examination would be conducted to review any residual disability and to reassess the rating assigned. 

The medical record shows that the veteran was treated with seven weeks of radiation therapy, including seed implantation, for his prostate cancer, and that this treatment ended in May 2002. In an April 2003 rating action, the RO proposed to reduce his disability evaluation to a 10 percent evaluation. Such reduction was accomplished in a September 2003 rating decision and the reduction was effective December 1, 2003. In essence, the veteran received a 100 percent rating for his prostate cancer from March 12, 2002 to December 1, 2003, at which time his award was reduced. The veteran challenges the propriety of the rating reduction. 

Before an evaluation for a service-connected disability may be reduced or discontinued, the procedural requirements of 38 C.F.R. § 3.105(e) must be satisfied. Specifically, 38 C.F.R. § 3.105(e) provides that a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the action. Additionally, the RO must advise the veteran of the proposed rating reduction or discontinuance and afford 60 days in which to present additional evidence showing that compensation should be continued at the present evaluation level. Id. If such additional evidence is not received within the 60-day period, the RO is to take final rating action and the award is to be reduced or discontinued as set forth in the proposal. Id. 

Here, the RO proposed the rating reduction in question in an April 2003 rating action. The veteran was sent a notice letter also dated in April 2003. Such communication fully detailed the proposal to reduce his disability evaluation and apprised him that he had 60 days to submit additional evidence to show that a reduction was not appropriate. No evidence was submitted in response to such 

- 5 - 

notice, and the reduction was implemented in a September 2003 rating decision, effective December 1, 2003. Based on the foregoing, the Board concludes that the procedural requirements regarding proper notification of a proposed rating reduction, as outlined in 38 C.F.R. § 3.105(e), were satisfied here. Therefore, the reduction ordered in the September 2003 rating decision is not deemed improper on the basis of deficient notice. 

Further regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (5 years or more), any rating reduction must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level. 38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a). However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c). In such cases 38 C.F.R. § 3.344 (c) states that reexamination disclosing improvement will warrant reduction in rating. 

In the present case, the veteran's 100 percent rating, had been in effect for less than 5 years. As such, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case. Nevertheless, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability." Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13). A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Brown, 5 Vet. App. at 421. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work. 

- 6 - 

Based on the considerations set forth above, in most cases the Board's task would be to compare the veteran's symptomatology prior to and as of the effective date of the reduction, to determine whether improvement occurred to justify the rating reduction. However, the instant case presents a unique circumstance. Indeed, under the Diagnostic Code at issue, the 100 percent rating initially awarded was not designed or intended to be a permanent reflection of the veteran's disability picture. Rather, the 100 percent rating which the veteran seeks to have restored was awarded pursuant to Diagnostic Code 7528, for malignant neoplasms of the genitourinary system. That code section affords a single temporary 100 percent evaluation and contains no listing or symptomatology associated with such rating. It was awarded solely because the veteran's condition was in active malignancy and he was undergoing therapeutic treatment. A Note to Diagnostic Code 7528 provides that following the cessation of surgical, X- ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue, with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e). If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant. 

Accordingly, the assignment of a 100 percent rating under Diagnostic Code 7528 is clearly intended to be temporary in nature. The veteran here actually received that rating for almost 2 years, a period much longer than the 6 months contemplated by the rating code. The code is clear that the 100 percent rating is to be replaced by a rating reflecting residual symptomatology due to a therapeutic procedure, such as radiation treatment. Therefore, the RO's action in reducing the initially assigned 100 percent rating was proper, and the central question for consideration is simply whether the veteran's residual symptomatology warrants a rating in excess of the subsequent ratings assigned. 

As noted above, while the veteran was initially awarded a 10 percent rating effective December 1, 2003, in a November 2004 rating decision, this evaluation was increased to 20 percent from that date. The veteran received an additional 

- 7 - 

increase in a May 2006 rating decision, which awarded him a 40 percent evaluation from February 8, 2006. Accordingly, the possibility of an increased disability rating will be assessed for each of these time periods. 

A. December 1, 2003 to February 8, 2006 

As noted above, the veteran has been rated under Diagnostic Code 7528. This regulation requires the residuals of the veteran's prostate cancer to be rated based on either renal dysfunction or voiding dysfunction, whichever is predominant. The Board notes that no renal problems have been noted anywhere in the medical record. As for a voiding dysfunction, the next highest rating of 40 percent is warranted where there is evidence that the disability requires the wearing of absorbent materials which must be changed 2 to 4 times per day. The Board finds the evidence is, at minimum, in equipoise as to whether an increased rating is warranted. For example, in December 2004 an assessment of the veteran's genitourinary system did not include any findings of incontinence. A May 2004 private treatment record noted nocturia, but did not make findings of daytime incontinence, as did a private treatment record of November 2003 and a VA record of February 2003. 

However, at a June 2004 VA examination it was found the veteran required 3 to 4 pads per day. In May 2004 a VA treatment record documented that the veteran required a pad that was changed 2 to 3 times per day. 

As the evidence supporting the higher rating is more definitive than the absence of notations of daytime incontinence or the requirement of pads in the negative evidence, the Board finds that a rating of 40 percent is warranted for the time period of December 1, 2003 to February 8, 2006. However, a higher rating of 60 percent for this time period is not warranted. A 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. There is no evidence the veteran has required an appliance for his incontinence, and the most the veteran was required to change his pad during this time frame was 3 to 4 times per day, as documented in the June 2004 VA examination report. As such, a 40 percent disability rating, but no higher, is 

- 8 - 

warranted for the veteran's voiding disability between December 1, 2003 and February 8,2006. 

There are no other Code sections for consideration. The Board has considered the applicability of other areas of dysfunction, such as urinary frequency, obstructed voiding, or urinary tract infection, but these are not sufficiently raised by the medical evidence, nor are they contemplated under DC 7528. 

B. Since February 8, 2006 

In a VA treatment note of February 8, 2006, it was noted that the veteran has nocturia 5 to 7 times per night and that he wears pads during the daytime. In a May 2006 rating decision, the veteran's rating was increased by the RO to 40 percent from this date based on this evidence. As above, while this disability is rated on either voiding dysfunction or renal dysfunction, the Board notes that no renal problems have been noted in the medical record. For example, a March 2006 CT of the pelvis revealed no renal abnormalities. 

Also as noted above, a higher rating of 60 percent requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. There is no evidence of this in the medical record. Essentially, the only evidence pertaining to the veteran's voiding disability is found in the February 8, 2006 VA treatment note. The veteran himself has not stated that he requires the use of an appliance, or that he changes his pads more than 4 times per day. For these reasons, a rating in excess of 40 percent since February 8, 2006 is not warranted. Also as noted above, there are no other Code sections for consideration. The Board has considered the applicability of other areas of dysfunction, such as urinary frequency, obstructed voiding, or urinary tract infection, but these are not sufficiently raised by the medical evidence, nor are they contemplated under DC 7528. 

Neuralgic Testicular Pain 

As noted above, the veteran was granted service connection and awarded ratings for his neuralgic testicular pain and erectile dysfunction as residuals of his prostate cancer in a November 2004 rating decision. As such, the severity of these disabilities are to be considered during the entire period from the initial assignment 

- 9 - 

of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran is presently assigned a 10 percent rating for his neuralgic testicular pain under Diagnostic Code 8530. Diagnostic Code 8530 addresses paralysis of the ilioinguinal nerve. It provides a maximum rating of 10 percent for severe to complete paralysis of the ilio-inguinal nerve. 

As such, the veteran is currently in receipt of the maximum disability evaluation available for this disability under DC 8520. The veteran's complaints of testicular pain are replete throughout the medical record, but the record does not indicate that the veteran has any symptoms other than pain, and the record also indicates that the veteran's current rating under DC 8530 was granted in consideration of this pain. To grant separate evaluations for the pain and neuralgia would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided. See 38 C.F.R. § 4.14 (2007). 

A rating in excess of 10 percent is also unavailable under any other provision of the rating schedule that is relevant to testicular pain. The veteran has not, for example, had either of his testicles removed which would warrant a rating under DC 7523 or 7524. While the Board is cognizant that the veteran also suffers from erectile dysfunction, this condition has been developed and adjudicated as a separate claim. The Board has carefully reviewed the rating schedule and finds no other Diagnostic Code that would provide a basis to grant a higher evaluation for this disorder. In essence, the veteran currently has the highest possible schedular rating provided for testicular pain. Consequently, a rating in excess of 10 percent for neuralgic testicular pain is not warranted. 

Erectile Dysfunction 

The veteran's erectile dysfunction is currently evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522. At issue is whether the veteran is entitled to an initial compensable rating for his service-connected erectile dysfunction. See Fenderson v. West, 12 Vet. App. 119 (1999). 

- 10- 

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27. As such, the veteran' service-connected disability of erectile dysfunction has been rated under Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power. Additionally, such Diagnostic Code provides that entitlement to special monthly compensation under 38 C.F.R. § 3.350 should be considered. The Board notes the veteran was awarded special monthly compensation based on loss of use of a creative organ in the November 2004 rating decision. 

Upon a review of the record, the Board finds that the veteran is not entitled to an initial compensable rating for erectile dysfunction. While the veteran's disability is manifested by impotency, there is no visible deformity of the penis. The medical record is devoid of any evidence in this regard. Both private and VA treatment notes of December 2004, September 2004, May 2004, February 2004, November 2003, December 2002, February 2002, and March 2001 show no abnormalities or deformities of the penis. 

In sum, the weight of the credible evidence demonstrates that the veteran's erectile dysfunction does not warrant a compensable rating. While the requirements of Fenderson have been considered, the evidence of record shows that the veteran's erectile dysfunction has not warranted a compensable rating at any point in the appeal period. The Board has considered the application of other diagnostic codes in order to afford the veteran a higher rating but does not find any raised by the medical evidence. For all of these reasons, the veteran's claim must be denied. 

Notice and Assistance 

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 

- 11 - 

(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(l). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that the content requirements of a duty to assist notice have been fully satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Letters from the RO dated in May 2004 and June 2004 provided the veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf. The letter of June 2004 specifically informed the veteran that he should submit any additional evidence that he had in his possession. Also, separate letters of May 2006 and July 2006 provided the appellant with information concerning the evaluation and effective date that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006). VA has no outstanding duty to inform the veteran that any additional information or evidence is needed. 

Not all of the veteran's duty-to-assist letters were provided before the adjudication of his claims. However, after he was provided the letters he was given a full opportunity to submit evidence, and his claims were subsequently readjudicated. He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred. Any notice defect in this case was harmless error. The content of the aggregated notices, including the 

- 12 - 

notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). After VA provided this notice, the veteran communicated on multiple occasions with VA, without informing it of pertinent evidence. The veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification. 

The Board additionally calls attention to the Court's recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 120 (2008), which pertains to increased rating claims. See Francisco, 7 Vet. App. at 55. In Vazquez-Flores, the Court found that, at a minimum, adequate VCAA notice requires that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase 
in the disability or exceptional circumstances relating to the disability. 

- 13 - 

In this case, the Board is cognizant that the VCAA letters do not contain the level of specificity set forth in Vazquez-Flores. However, the Board does not find that any such procedural defect constitutes prejudicial error in this case because of evidence of actual knowledge on the part of the veteran and other documentation in the claims file reflecting such notification that a reasonable person could be expected to understand what was needed to substantiate the claim. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As to the first element of Vazquez-Flores, the May 2004 and June 2004 notice letters advise the veteran that to substantiate his claim, he must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. In addition, the Board calls attention to the veteran's statements, including those made to VA examiners, about the effect of his prostate cancer residuals on employment and on his daily life. These statements indicate an awareness on the part of the veteran that information about such effects is necessary to substantiate a claim for a higher evaluation. The Court in Vazquez-Flores held that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim. This showing of actual knowledge satisfies the first requirement of Vazquez-Flores. 

As for the second element, the Board does not view the disorders at issue to be covered by the second requirement of Vazquez-Flores, and no further analysis in that regard is necessary. An increased rating for a voiding dysfunction, neuralgic pain, or erectile dysfunction under the applicable diagnostic codes may be shown simply by evidence of a noticeable worsening or increase in severity of the disabilities, and requires no specific test results or measurements. 

As for the third element, the May 2006 and July 2006 notice letters contain discussion pursuant to Dingess, specifically informing the veteran that his disability may be rated from zero to 100 percent, and that the rating is based on the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. This directly satisfies the third notification element of Vazquez-Flores. 

- 14 - 

As to the fourth element, the May 2006 and July 2006 notice letters also inform the veteran that VA will help him in obtaining records relevant to his claim not held by a federal agency, including records from state or local governments, private doctors or hospitals, or current or former employers. As such, these notice letters satisfy the fourth notification element of Vazquez-Flores. 

VA also has a duty to assist the veteran in the development of the claim. This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained. His post service treatment records have been obtained. He was afforded the opportunity for a personal hearing before the Board, and withdrew his request in July 2006. He was afforded a personal hearing before the RO. He was also afforded VA examinations for his disabilities. The Board does not have notice of any additional relevant evidence which is available but has not been obtained. For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the veteran's claims. Therefore, no 
further assistance to the veteran with the development of evidence is required. 

ORDER 

The rating reduction for the veteran's status post adenocarcinoma from the 100 percent evaluation was proper. 

A disability rating of 40 percent, but no higher, from December 1, 2003 to February 8,2006, for the veteran's status post adenocarcinoma is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits. 

- 15 - 


A disability evaluation in excess of 40 percent since February 8, 2006 for the veteran's status post adenocarcinoma is denied. 

An initial increased disability rating in excess of 10 percent for neuralgic testicular pain is denied. 

An initial compensable disability rating for erectile dysfunction is denied. 

MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals 

- 16  




